      CASE 0:18-cr-00213-PJS-BRT Document 35 Filed 11/19/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                                     Crim. No. 18-213 (PJS/BRT)

                     Plaintiff,

v.
                                                                 ORDER
Kelly Ann Sanchez,

                      Defendant.


       This matter is before the Court on Defendant’s Motion for Continuance of Trial

(Doc. No. 31), Motion to Exclude Time Under the Speedy Trial Act (Doc. No. 32), and

Defendant’s Statements of Fact in Support of Exclusion of Time under the Speedy Trial

Act (Doc. Nos. 33, 34).

       For good cause shown, Defendant’s motions are granted. In order to allow both

the Government and defense counsel sufficient time to review the discovery and prepare

for trial under the circumstances, and pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iv),

the Court finds that the ends of justice served by the granting of such continuance

outweigh the best interest of the public and the Defendant in a speedy trial. This finding

is based on the facts set forth in Defendant’s Motion for Continuance of Trial (Doc. No.

31), Motion to Exclude Time Under the Speedy Trial Act (Doc. No. 32), and Defendant’s

Statements of Fact in Support of Exclusion of Time under the Speedy Trial Act (Doc.

Nos. 33, 34).
      CASE 0:18-cr-00213-PJS-BRT Document 35 Filed 11/19/18 Page 2 of 4



         Accordingly, IT IS HEREBY ORDERED that:

         1.    All motions in the above-entitled case must be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before December 5, 2018. 1

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses must be

delivered directly to the chambers of Magistrate Judge Thorson. 2

         2.    Counsel must electronically file a letter on or before December 5, 2018,

if no motions will be filed and there is no need for hearing;

         3.    All responses to motions must be filed by December 19, 2018. D. Minn.

LR 12.1(c)(2).

         4.    Any Notice of Intent to Call Witnesses3 must be filed by December 20,

2018. D. Minn. LR. 12.1(c)(3)(A).



1
       “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must
confer with the responding party. The parties must attempt in good faith to clarify and
narrow the issues in dispute.” D. Minn. LR 12.1(b).
2
         U.S. Mail or hand-deliver to 316 North Robert Street, Suite 646, St. Paul, MN
55101.
3
       “When a party intends to call witnesses at a hearing on a motion under Fed. R.
Crim. P. 12(b), the party must file a notice within 35 days after the arraignment. The
notice must identify the number of witnesses whom the party intends to call, the motion
or motions that each witness will be addressing, and the estimated duration of each
witness’s testimony.” D. Minn. LR 12.1(c)(3)(A).
4
       “If after reviewing a notice under LR 12(c)(3), a party intends to call witnesses at
the same hearing, that party must file a responsive notice within 38 days after the
arraignment. The responsive party must identify the number of witnesses whom the party
intends to call, the motion or motions each witness will be addressing, and the estimated
duration of each witness’s testimony.” D. Minn. LR 12.1(c)(3)(B).



                                             2
       CASE 0:18-cr-00213-PJS-BRT Document 35 Filed 11/19/18 Page 3 of 4



        5.     Any Responsive Notice of Intent to Call Witnesses4 must be filed by

 December 27, 2018. D. Minn. LR 12.1(c)(3)(B).

        6.     A motions hearing will be held pursuant to Federal Rules of Criminal

 Procedure 12(c) where:

               a.     The government makes timely disclosures and Defendant identifies
                      in the motions particularized matters for which an evidentiary
                      hearing is necessary; or

               b.     Oral argument is requested by either party in its motion, objection or
                      response pleadings.

        7.     If required, the motions hearing shall be heard before Magistrate Judge

 Thorson on January 7, 2019, at 10:00 a.m., in Courtroom 6A, U.S. Courthouse, 316

 North Robert Street, St. Paul, Minnesota. D. Minn. LR 12.1(d).

        8.     TRIAL:

               a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT:

 the following trial and trial-related dates are:

               Trial briefs, voir dire questions, proposed jury instructions, and trial-related

motions (including motions in limine) must be submitted to Judge Schiltz’s chambers by

4:00 p.m. on January 16, 2019. Responses to trial-related motions (including motions in

limine) must be submitted by 4:00 p.m. on January 21, 2019.

               A status conference will be held on January 25, 2019, at 9:00 a.m. in

Courtroom 14E, Minneapolis, before District Judge Patrick J. Schiltz. The government

must submit its lists of prospective witnesses and prospective exhibits at this conference.




                                               3
      CASE 0:18-cr-00213-PJS-BRT Document 35 Filed 11/19/18 Page 4 of 4



              This case is scheduled for trial on January 28, 2019, at 9:00 a.m. before

District Judge Patrick J. Schiltz in Courtroom 14E, U.S. Courthouse, 300 South Fourth

Street, Minneapolis.

              b.       IF PRETRIAL MOTIONS ARE FILED, the trial date, and

other related dates, will be rescheduled following the ruling on pretrial motions.

Counsel must contact the Courtroom Deputy for District Judge Patrick J. Schiltz to

confirm the new trial date.

       9.     The period from November 19, 2018, through January 28, 2019, shall be

excluded from the Speedy Trial Act computations in this case.




Dated: November 19, 2018                 s/ Becky R. Thorson
                                         BECKY R. THORSON
                                         United States Magistrate Judge




                                            4
